*23The opinion of the court was delivered by
Porter, J.:
This is an appeal from a judgment denying plaintiff a divorce.
In a brief filed amici curiee we are asked to dismiss the action because of the death of the plaintiff, which occurred subsequently to the appeal, and because no property rights are involved in the action.
It appears from the record that the sole purpose of the action was to dissolve the marriage relation of the parties. No property rights of the parties or other persons were involved in the controversy; in.fact, nothing is involved but a mere status, and plaintiff’s cause of action, being personal to himself, every right he had with respect thereto is terminated, and his death abates the action. (Blair v. Blair, 96 Kan. 757, 760, 153 Pac. 544; 1 C. J. 169.)
While it is clear that the appeal must be dismissed, it is proper to say that we have examined the record, and the contention that the judgment should be reversed on the ground that the court erred in refusing a decree goes merely to the weight of the evidence, and there is no merit in the only point raised by the appeal.
It is dismissed.